 

Exhibit 10.1

 



SECOND AMENDED AND RESTATED ADVISORY AGREEMENT

 

THIS SECOND AMENDED AND RESTATED ADVISORY AGREEMENT, dated as of August 11,
2017, is between and among RW HOLDINGS NNN REIT, INC., a real estate investment
trust organized under the laws of the State of Maryland (the “Company”) RICH
UNCLES NNN REIT OPERATOR, LLC (the “Advisor”) and RICH UNCLES, LLC (the
“Sponsor”).

 

WITNESSETH

 

WHEREAS, the Company currently qualifies as a REIT (as defined below), and
invests its funds in investments permitted by the terms of the Prospectus, the
Offering Memorandum, the Articles of Incorporation and the Bylaws of the Company
and Sections 856 through 860 of the Code (as defined below);

 

WHEREAS, the Company desires to avail itself of the experience, knowledge,
sources of information, advice, assistance and contacts available to the Advisor
and to have the Advisor undertake the duties and responsibilities hereinafter
set forth, on behalf of, and subject to the supervision, of the Board of
Directors of the Company all as provided herein;

 

WHEREAS, the Advisor is willing to undertake to render such services, subject to
the supervision of the Board of Directors, on the terms and conditions
hereinafter set forth; and

 

WHEREAS, the Company and the Advisor have previously entered into that certain
Amended and Restated Advisory Agreement, dated as of January 17, 2017 (the
“Prior Agreement”) and desire to amend and restate the Prior Agreement and to
accept the rights and obligations created pursuant hereto in lieu of the rights
and obligations created under the Prior Agreement;

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the parties hereto agree as follows:

 

1. Definitions. As used in this Advisory Agreement (this “Agreement”), the
following terms have the definitions hereinafter indicated:

 

Acquisition Expenses. Any and all expenses incurred by the Company, the Advisor,
or any Affiliate of either in connection with the selection, acquisition or
making of any investment, including any Property or other Permitted Investment,
whether or not acquired, including, without limitation, legal fees and expenses,
travel and communication expenses, costs of appraisals, nonrefundable option
payments on property not acquired or made, accounting fees and expenses, and
title insurance.

 

Acquisition Fees. Any and all fees and commissions, exclusive of Acquisition
Expenses, paid by any Person or entity to any other Person or entity (including
any fees or commissions paid by or to any Affiliate of the Company or the
Advisor) in connection with making an investment including making or investing
in Properties or the purchase, development or construction of a Property,
including, without limitation, real estate commissions, acquisition fees,
finder’s fees, selection fees, consulting fees, points, or any other fees or
commissions of a similar nature. Excluded shall be development fees and
construction fees paid to any Person or entity not Affiliated with the Advisor
in connection with the actual development and construction of any Property.
Further, Acquisition Fees will not be paid in connection with temporary
short-term investments acquired for purposes of cash management.

 



 

 

 

Advisor. Rich Uncles NNN REIT Operator, LLC, a Delaware limited liability
company, any successor Advisor to the Company, or any Person or entity to which
Rich Uncles NNN REIT Operator, LLC, or any successor advisor subcontracts
substantially all of its functions. The Advisor will have responsibility for the
day-to-day operations of the Company.

 

Affiliate or Affiliated (or any derivation thereof). An affiliate of another
Person, which is defined as: (i) any Person directly or indirectly owning,
controlling, or holding, with power to vote 10% or more of the outstanding
voting securities of such other Person; (ii) any Person 10% or more of whose
outstanding voting securities are directly or indirectly owned, controlled or
held, with power to vote, by such other Person; (iii) any Person directly or
indirectly controlling, controlled by, or under common control with such other
Person; (iv) any executive officer, director, trustee or general partner of such
other Person; and (v) any legal entity for which such Person acts as an
executive officer, director, trustee or general partner.

 

Applicable Class. The Class C Shares and the Class S Shares, each as a separate
class of common stock of the Company.

 

Articles of Incorporation. The Articles of Incorporation of the Company as filed
with the Secretary of State of Maryland, as amended and/or restated from time to
time.

 

Asset Management Fee. The fee payable to the Advisor for day-to-day professional
management services in connection with the Company and its investments in
Properties pursuant to this Agreement.

 

Assets. The Company’s investments in Properties plus cash and cash equivalents.

 

Board of Directors or Board. The Board of Directors of the Company.

 

Bylaws. The bylaws of the Company, as the same are in effect and may be amended
from time to time.

 

Cause. With respect to the termination of this Agreement, fraud, criminal
conduct, willful misconduct or willful or grossly negligent breach of fiduciary
duty by the Advisor, breach of this Agreement, or the bankruptcy of the Sponsor.

 

Class C Shares. The up to 100,000,000 Class C Shares of common stock of the
Company offered for sale pursuant to the Prospectus.

 

Class S Shares. The up to 100,000,000 Class S Shares of common stock of the
Company offered for sale pursuant to the Offering Memorandum.

 

Code. Internal Revenue Code of 1986, as amended from time to time, or any
successor statute thereto. Reference to any provision of the Code shall mean
such provision as in effect from time to time, as the same may be amended, and
any successor provision thereto, as interpreted by any applicable regulations as
in effect from time to time.

 



2 

 

 

Company. Rich Uncles NNN REIT, Inc., a real estate investment trust organized
under the laws of the State of Maryland.

 

Competitive Real Estate Commission. A real estate or brokerage commission for
the purchase or sale of property, which is reasonable, customary, and
competitive in light of the size, type, and location of the property.

 

Contract Purchase Price. The amount actually paid or allocated (as of the date
of purchase) to the purchase, development, construction or improvement of
property, exclusive of Acquisition Fees and Acquisition Expenses.

 

Contract Sales Price. The total consideration received by the Company for the
sale of Property which is owned or held by the Company.

 

Director. A member of the Board of Directors of the Company.

 

Distributions. Any distribution of money or other property by the Company to
owners of Securities, including distributions that may constitute a return of
capital for federal income tax purposes.

 

Highest Prior NAV per Share. The highest previous offering price for the
Applicable Class of the Company’s shares, after adjustment to reflect all return
of capital distributions.

 

Independent Director. A Director who is not and within the last two years has
not been directly or indirectly associated with the Advisor by virtue of (i)
ownership of an interest in the Sponsor, the Advisor or any of their Affiliates,
(ii) employment by the Sponsor, the Advisor or any of their Affiliates, (iii)
service as an officer or director of the Sponsor, the Advisor or any of their
Affiliates, (iv) performance of services, other than as a Director, for the
Company, (v) service as a director or trustee of more than three real estate
investment trusts sponsored by the Sponsor or advised by the Advisor, or (vi)
maintenance of a material business or professional relationship with Sponsor or
the Advisor or any of their Affiliates. A business or professional relationship
is considered material if the gross revenue derived by the Director from the
Sponsor, the Advisor or any of their Affiliates exceeds 5% of either the
Director’s annual gross revenue during either of the last two years or the
Director’s net worth on a fair market value basis. An indirect relationship
shall include circumstances in which a Director’s spouse, parents, children,
siblings, mothers- or fathers-in-law, sons- or daughters-in-law, or brothers- or
sisters-in-law are or have been associated with the Sponsor, the Advisor, any of
their Affiliates, or the Company. When this Agreement refers to approval by the
Independent Directors, such approval may be made by the conflicts committee of
the Company’s Board of Directors if such committee is comprised solely of all of
the Independent Directors on the Company’s Board of Directors.

 

Joint Ventures. The joint venture or general partnership arrangements in which
the Company is a co-venturer or general partner which are established to acquire
Properties.

 

Large Investors. Investors in any of the Offerings who have aggregate
subscriptions or purchases for at least $1,000,000, excluding commissions, in
the Offerings and one or more other securities offerings sponsored by the
Sponsor; provided, that a “Large Investor” may include, in the sole discretion
of the Company, clients of one or more financial advisors each of whose clients
collectively meet this definition of “Large Investor.”

 



3 

 

 

Net Asset Value or NAV. The total value of all Assets minus the total value of
all liabilities. For the purposes of determining Net Asset Value, the Properties
shall be valued as of the date specified by the Board of Directors.

 

NAV Per Share. As of any date, the NAV as established by our Board of Directors
divided by the number of such class of Shares outstanding as of the date of such
determination.

 

Offerings. The offering of Class C Shares under the Prospectus and the offering
of Class S Shares under the Offering Memorandum.

 

Offering Memorandum. Any document by whatever name known, utilized for the
purpose of offering and selling securities to investors who are non-U.S. persons
under Regulation S of the Securities Act of 1933, as amended.

 

Operating Partnership. Rich Uncles NNN Operating Partnership, LP.

 

Organizational and Offering Expenses. With respect to an Applicable Class, any
and all costs and expenses incurred by the Company, the Advisor, the Sponsor or
any of their Affiliates in connection with the formation, qualification and
registration of the Company and the marketing and distribution of shares of such
Applicable Class, including, without limitation, the following: legal, and
accounting fees; printing, amending, supplementing, mailing and distributing
costs; filing, registration and qualification fees and taxes; telegraph and
telephone costs; all advertising and marketing expenses; and the total direct
costs paid by the Advisor for persons employed by the Company who respond to
prospective investor inquiries. All such Organizational and Offering Expenses
shall be paid for by the Sponsor subject to the reimbursement provided by
Section 10(a)(i) below, and such expenses shall include advertising, investor
relations payroll allocable to services provided in connection with the
Offering, and any other expenses or costs incurred for marketing efforts such as
“open houses” and other Offering-related activities.

 

Person. An individual, corporation, partnership, estate, trust (including a
trust qualified under Section 401(a) or 501(c)(17) of the Code), a portion of a
trust permanently set aside for or to be used exclusively for the purposes
described in Section 642(c) of the Code, association, private foundation within
the meaning of Section 509(a) of the Code, joint stock company or other entity,
or any government or any agency or political subdivision thereof.

 

Preferred Return. At any time, with respect to the Class C Shares or the Class S
Shares, as applicable, a 6.5.% cumulative, non-compounded return on Highest
Prior NAV per share for such Applicable Class.

 

Preliminary NAV. The Net Asset Value of the Company calculated annually by the
directors, including a majority of the Independent Directors, for the purpose of
determining whether the Advisor is entitled to receive a Subordinated
Participation Fee for an annual period. The Preliminary NAV consists of (i) the
value of the Company’s real estate assets and liabilities reported by an
independent valuation firm, as it may be adjusted by the directors, (ii) plus
all other assets held (iii) minus all accrued liabilities of the Company.

 



4 

 

 

Property or Properties. Interests in (i) the real properties, including the
buildings and equipment located thereon: or (ii) the real properties only; or
(iii) the buildings only, including equipment located therein; any of which are
acquired by the Company, either directly or indirectly through Joint Ventures,
or other partnerships, or other legal entities.

 

Prospectus. Any document by whatever name known, utilized for the purpose of
offering and selling securities to the public.

 

REIT. A “real estate investment trust” as defined pursuant to Sections 856
through 860 of the Code.

 

Sale or Sales. (i) Any transaction or series of transactions whereby: (A) the
Company sells, grants, transfers, conveys or relinquishes its ownership of any
Property or portion thereof, including the lease of any Property or other asset
consisting of the building only, and including any event with respect to any
Property which gives rise to a significant amount of insurance proceeds or
condemnation awards; (B) the Company sells, grants, transfers, conveys or
relinquishes its ownership of all or substantially all of the interest of the
Company in any Joint Venture in which it is a co-venturer or partner; (C) any
Joint Venture in which the Company as a co-venturer or partner sells, grants,
transfers, conveys or relinquishes its ownership of any Property or other
Permitted Investment or portion thereof, including any event with respect to any
Property or other Permitted Investment which gives rise to insurance claims or
condemnation awards; or (D) the Company sells, grants, conveys or relinquishes
its interest in any Property or other Permitted Investment, or portion thereof,
including any event with respect to any Property or other Permitted Investment,
which gives rise to a significant amount of insurance proceeds or similar
awards.

 

Securities. Any class of shares of common stock or preferred stock, as such
terms are defined in the Company’s Articles of Incorporation, any other Company
stock, shares or other evidences of equity or beneficial or other interests,
voting trust certificates, bonds, debentures, notes or other evidences of
indebtedness, secured or unsecured, convertible, subordinated or otherwise, or
in general any instruments commonly known as “securities” or any certificates of
interest, shares or participations in, temporary or interim certificates for,
receipts for, guarantees of, or warrants, options or rights to subscribe to,
purchase or acquire, any of the foregoing.

 

Sponsor. Rich Uncles, LLC and any Person directly or indirectly instrumental in
organizing, wholly or in part, the Company or any Person who will control,
manage or participate in the management of the Company, and any Affiliate of
such Person. Not included is any Person whose only relationship with the Company
is that of an independent property manager of the Company’s Properties and whose
only compensation is as such. Sponsor does not include independent third parties
such as attorneys and accountants whose only compensation is for professional
services. A Person may also be deemed a Sponsor of the Company by:

 



5 

 

 

(a) taking the initiative, directly or indirectly, in founding or organizing the
business or enterprise of the Company, either alone or in conjunction with one
or more other Persons;

 

(b) receiving a material participation in the Company in connection with the
founding or organizing of the business of the Company, in consideration of
services or property, or both services and property;

 

(c) having a substantial number of relationships and contacts with the Company;

 

(d) possessing significant rights to control the Company’s Properties;

 

(e) receiving fees for providing services to the Company which are paid on a
basis that is not customary in the industry; or

 

(f) providing goods or services to the Company on a basis which was not
negotiated at arm’s length with the Company.

 

Stockholders. The registered holders of the Company’s Securities.

 

Subordinated Participation Fee. The Subordinated Participation Fee as defined in
Paragraph 9(f).

 

Termination Date. The date of termination of this Agreement whether pursuant to
(i) the non-renewal of this Agreement under Paragraph 15 below or (ii) written
notice of termination under Paragraph 16 below.

 

Total Investment Value. For any given period, the total of the aggregate book
value of all of the Company’s assets invested, directly or indirectly, in
Properties before reserves for depreciation, bad debts or similar non-cash
items.

 

2. Appointment. The Company hereby appoints the Advisor to serve as its advisor
on the terms and conditions set forth in this Agreement, and the Advisor hereby
accepts such appointment.

 

3. Duties of the Advisor. Subject to Sections 4 and 7 of this Agreement, the
Advisor undertakes to use its best efforts to present to the Company potential
investment opportunities and to provide a continuing and suitable investment
program consistent with the investment objectives and policies of the Company as
determined and adopted from time to time by the Directors. In performance of
this undertaking, subject to the supervision of the Directors and consistent
with the provisions of the Prospectus, the Offering Memorandum, the Articles of
Incorporation and the Bylaws of the Company, the Advisor shall, either directly
or by engaging an Affiliate:

 

(a) accept and execute any and all delegated duties from the Company as a
general partner of Operating Partnership;

 

(b) find, present and recommend to the Company real estate investment
opportunities consistent with its investment policies and objectives;

 



6 

 

 

(c) structure the terms and conditions of the Company’s investments, sales and
co-ownerships;

 

(d) acquire real estate investments on behalf of the Company in compliance with
its investment objectives and policies;

 

(e) arrange for financing and refinancing of the Company’s real estate
investments;

 

(f) enter into leases and service contracts for the Company’s properties;

 

(g) review and analyze the Company’s operating and capital budgets;

 

(h) assist the Company in obtaining insurance;

 

(i) generate an annual budget for the Company;

 

(j) review and analyze financial information for each of the Company’s assets
and the overall portfolio;

 

(k) formulate and oversee the implementation of strategies for the
administration, promotion, management, operation, maintenance, improvement,
financing and refinancing, marketing, leasing and disposition of the Company’s
real estate investments;

 

(l) perform investor-relations services;

 

(m) maintain the Company’s accounting and other records and assist in filing all
reports required to be filed with the SEC, the Internal Revenue Service and
other regulatory agencies;

 

(n) engage and supervise the performance of the Company’s agents, including
registrar and transfer agents;

 

(o) perform administrative and operational duties reasonably requested by the
Company;

 

(p) perform any other services reasonably requested by the Company; and

 

(q) do all things necessary to assure its ability to render the services
described in this Agreement.

 

4. Authority of Advisor.

 

(a) Pursuant to the terms of this Agreement (including the restrictions included
in this Paragraph 4 and in Paragraph 7), and subject to the continuing and
exclusive authority of the Directors over the management of the Company, the
Directors hereby delegate to the Advisor the authority to (1) locate, analyze
and select investment opportunities, (2) structure the terms and conditions of
transactions pursuant to which investments will be made or acquired for the
Company, (3) acquire Properties in compliance with the investment objectives and
policies of the Company, (4) arrange for financing or refinancing with respect
to Properties, (5) enter into leases and service contracts for the Company’s
Property, and perform other property management services, (6) oversee
non-Affiliated property managers and other non-Affiliated Persons who perform
services for the Company; and (7) undertake accounting and other record-keeping
functions at the Property level.

 



7 

 

 

(b) Notwithstanding the foregoing, any investment in Properties, including any
acquisition of Property by the Company (as well as any financing acquired by the
Company in connection with such acquisition), will require the prior approval of
the Directors (including a majority of the Independent Directors), provided,
that a majority of the Directors, including a majority of the Independent
Directors may establish de minimis acquisition standards not requiring approval
of the Directors for transactions other than transactions with a Director, the
Sponsor, the Advisor or their Affiliates.

 

(c) If a transaction requires approval by the Independent Directors, the Advisor
will deliver to the Independent Directors all documents required by them to
properly evaluate the proposed investment in the Property.

 

(d) The prior approval of a majority of the Independent Directors and a majority
of the Directors not otherwise interested in the transaction will be required
for each transaction with the Advisor or any of its Affiliates.

 

(e) The Directors may, at any time upon the giving of notice to the Advisor,
modify or revoke the authority set forth in this Paragraph 4. If and to the
extent the Directors so modify or revoke the authority contained herein, the
Advisor shall henceforth submit to the Directors for prior approval such
proposed transactions involving investments which thereafter require prior
approval, provided, however, that such modification or revocation shall be
effective upon receipt by the Advisor and shall not be applicable to investment
transactions to which the Advisor has committed the Company prior to the date of
receipt by the Advisor of such notification.

 

5. Bank Accounts. The Advisor may establish and maintain one or more bank
accounts in its own name for the account of the Company or in the name of the
Company and may collect and deposit into any such account or accounts, and
disburse from any such account or accounts, any money on behalf of the Company,
under such terms and conditions as the Directors may approve, provided that no
funds shall be commingled with the funds of the Advisor; and the Advisor shall
from time to time render appropriate accountings of such collections and
payments to the Directors and to the auditors of the Company.

 

6. Records; Access. The Advisor shall maintain appropriate records of all its
activities hereunder and make such records available for inspection by the
Directors and by counsel, auditors and authorized agents of the Company, at any
time or from time to time during normal business hours. The Advisor shall at all
reasonable times have access to the books and records of the Company.

 

7. Limitations on Activities. Anything else in this Agreement to the contrary
notwithstanding, the Advisor shall refrain from taking any action which, in its
sole judgment made in good faith, would (a) adversely affect the status of the
Company as a REIT, (b) subject the Company to regulation under the Investment
Company Act of 1940, (c) subject the Advisor to regulation under the Investment
Advisers Act of 1940, or (d) violate any law, rule, regulation or statement of
policy of any governmental body or agency having jurisdiction over the Company
or its Securities, or otherwise not be permitted by the Articles of
Incorporation or Bylaws of the Company, except if such action shall be ordered
by the Directors, in which case the Advisor shall notify promptly the Directors
of the Advisor’s judgment of the potential impact of such action and shall
refrain from taking such action until it receives further clarification or
instructions from the Directors. In such event the Advisor shall have no
liability for acting in accordance with the specific instructions of the
Directors so given. Notwithstanding the foregoing, the Advisor, its Directors,
officers, employees and stockholders, and stockholders, Directors and officers
of the Advisor’s Affiliates shall not be liable to the Company or to the
Directors or Stockholders for any act or omission by the Advisor, its Directors,
officers or employees, or stockholders, Directors or officers of the Advisor’s
Affiliates except as provided in Paragraphs 20 and 21 of this Agreement.

 



8 

 

 

8. Relationship with Directors. Directors, officers and employees of the Advisor
or an Affiliate of the Advisor or any corporate parents of an Affiliate, or
Directors, officers or stockholders of any director, officer or corporate parent
of an Affiliate may serve as a Director and as officers of the Company, except
that no director, officer or employee of the Advisor or its Affiliates who also
is a Director or officer of the Company shall receive any compensation from the
Company for serving as a Director or officer of the Company other than
reasonable reimbursement for travel and related expenses incurred in attending
meetings of the Directors of the Company.

 

9. Fees and Limitation on Loans from Affiliates.

 

(a) Asset Management Fee. For each Applicable Class, the Company shall pay to
the Advisor or an Affiliate of the Advisor as compensation for the advisory
services rendered to the Company under Paragraph 3 above, a monthly fee (the
“Asset Management Fee”) in an amount equal to the pro rata portion of 0.1% of
the Company’s Total Investment Value, as of the end of the preceding month;
provided, however, that the Advisor shall cause an amount equal to one-third of
the pro rata portion of its Asset Management Fee attributable to Large Investors
(without giving effect to any waiver or deferral of such fees by the Advisor) to
be rebated to the Large Investors, on a pro rata basis based on each such Large
Investor’s pro rata investment in the Company. The Asset Management Fee shall be
payable monthly on the last day of such month, or the first business day
following the last day of such month. The Asset Management Fee, which must be
reasonable in the determination of the Company’s Independent Directors at least
annually, may or may not be taken, in whole or in part as to any year, in the
sole discretion of the Advisor. All or any portion of the Asset Management Fee
not taken as to any fiscal year shall be deferred without interest and may be
taken in such other fiscal year as the Advisor shall determine. Additionally, to
the extent the Advisor elects, in its sole discretion, to defer all or any
portion of its monthly Asset Management Fee, the Advisor agrees that it will
waive, not defer, that portion of its monthly Asset Management Fee that is up to
0.025% of the Company’s Total Investment Value.

 

(b) Acquisition Fees. For each Applicable Class, the Company shall pay to the
Advisor a fee in an amount equal to 3.0% of the Company’s pro rata share of the
Contract Purchase Price of an investment in a Property attributable to such
Applicable Class, as Acquisition Fees. The total of all Acquisition Fees and
Acquisition Expenses shall be reasonable, and shall not exceed 6.0% of the
Contract Purchase Price of the Property unless a majority of the directors
(including a majority of the Independent Directors) not otherwise interested in
the transaction determine the transaction to be commercially competitive, fair
and reasonable to the Company.

 



9 

 

 

(c) Financing Coordination Fee. Other than with respect to any mortgage or other
financing related to a Property concurrent with its acquisition, if the Advisor
or any of its Affiliates provides a substantial amount of the services (as
determined by a majority of the Independent Directors) in connection with the
post-acquisition financing or refinancing of any debt that the Company obtains
relative to a Property, then the Company shall pay to the Advisor or such
Affiliate a financing coordination fee equal to 1.0% of the amount of such
financing.

 

(d) Property Management Fee. If the Advisor or any of its Affiliates provides a
substantial amount of property management services (as determined by a majority
of the Independent Directors) for the Company’s Properties, then the Company
shall pay to the Advisor or such Affiliate a property management fee equal to
1.5% of the gross revenues from the Properties managed and owned by the Company.
The Company also will reimburse the Advisor and any of its Affiliates for
property-level expenses that such Person pays or incurs on behalf of the
Company, including salaries, bonuses and benefits of Persons employed by such
Person, except for the salaries, bonuses and benefits of Persons who also serve
as one of the Company’s executive officers or as an executive officer of such
Person. The Advisor or its Affiliates may subcontract the performance of its
property management duties to third parties and pay all or a portion of its
property management fee to the third parties with whom it contracts for these
services.

 

(e) Leasing Commissions. If any Property of the Company becomes unleased and the
Advisor or any of its Affiliates provides a substantial amount of the services
(as determined by a majority of the Independent Directors) in connection with
the Company’s leasing of such Property to unaffiliated third parties, then the
Company shall pay to the Advisor (or such Affiliate) leasing commissions equal
to 6.0% of the rents due under such lease for the first ten years of the lease
term; provided, however (i) if the term of the lease is less than ten years,
such commission percentage will apply to the full term of the lease and (ii) any
rents due under a renewal of a lease of an existing tenant upon expiration of
the initial lease agreement (including any extensions provided for thereunder)
shall accrue a commission of 3.0% in lieu of the aforementioned 6.0% commission.
To the extent that an unaffiliated real estate broker assists in such leasing
services, any compensation paid by the Company to the Advisor or any of its
Affiliates will be reduced by the amount paid to such unaffiliated real estate
broker.

 

(f) Disposition Fee. For substantial assistance in connection with the sale of
any Property, the Company shall pay to its Advisor or one of its Affiliates 3.0%
of the Contract Sales Price of each Property; provided, however, that if, in
connection with such disposition, commissions are paid to third parties
unaffiliated with the Advisor or any of its Affiliates, the disposition fees
paid to the Advisor, the Sponsor, their Affiliates and unaffiliated third
parties may not in the aggregate exceed the lesser of the Competitive Real
Estate Commission or 6% of the Contract Sales Price.

 



10 

 

 

(g) Subordinated Participation Fee. For each Applicable Class, the Company shall
pay to the Advisor or one of its Affiliates a subordinated participation fee
calculated as of December 31 of each year and paid (if at all) in the
immediately following January. The subordinated participation fee is only due if
the Preferred Return is achieved and is equal to the sum of:

 

(i) 30% of the product of (a) the difference of (x) the Preliminary NAV per
share minus (y) the Highest Prior NAV per share of such Applicable Class,
multiplied by (b) the number of shares outstanding of such Applicable Class as
of December 31 of the relevant annual period, but only if this results in a
positive number, plus

 

(ii) 30% of the product of: (a) the amount by which aggregate cash distributions
to holders of such Applicable Class during the annual period, excluding return
of capital distributions, divided by the weighted average number of shares of
common stock outstanding for the annual period, exceed the Preferred Return,
multiplied by (b) the weighted average number of shares of such Applicable Class
outstanding for the annual period calculated on a monthly basis; provided,
however, that the Advisor shall cause an amount equal to one-third of the pro
rata portion of its Subordinated Participation Fee attributable to Large
Investors to be rebated to the Large Investors, on a pro rata basis based on
each such Large Investor’s pro rata investment in the Company.

 

The Subordinated Participation Fee may be paid in the form of shares of the
Company’s common stock determined using a price equal to the NAV Per Share of
the Class C Shares as of December 31 of the prior year (i.e., after deduction of
the Subordinated Participation Fee from the Preliminary NAV).

 

(h) Liquidation Fee. The Company shall pay the Advisor or one of its Affiliates
a Liquidation Fee calculated from the value per share resulting from a
liquidation event, including but not limited to a sale of all of the Properties,
a public listing, or a merger with a public or non-public company, equal to
30.0% of the increase, if any, in the resultant value per share as compared to
the Highest Prior NAV per Share , multiplied by the number of outstanding shares
of the Company’s common stock as of the liquidation date, subordinated to
payment to the Company’s stockholders of the Preferred Return, pro-rated for the
year in which the liquidation event occurs; provided, however, that our Advisor
shall cause an amount equal to one-third of the pro rata portion of its
Liquidation Fee attributable to Large Investors to be rebated to the Large
Investors, on a pro rata basis based on each such Large Investor’s pro rata
investment in the Company.

 

(i) Loans from Affiliates. The Company may not borrow money from the Advisor or
any Affiliate of the Advisor, unless a majority of the Directors (including a
majority of the Independent Directors) not otherwise interested in such
transaction approve the transaction as being fair, competitive, and commercially
reasonable and no less favorable to the Company than loans between unaffiliated
parties under the same circumstances.

 



11 

 

 

10. Expenses.

 

(a) In addition to the compensation paid to the Advisor pursuant to Paragraph 9
hereof, for each Applicable Class, the Company shall pay directly or reimburse
the Advisor for all of the expenses paid or incurred by the Advisor in
connection with the services it provides to the Company pursuant to this
Agreement, including, but not limited to:

 

(i) the Company’s Organizational and Offering Expenses (including any
Organizational and Offering Expenses reimbursed to the Sponsor), but not to
exceed 3.0% of the gross proceeds raised from the applicable Offering;

 

(ii) the Acquisition Expenses incurred in connection with the selection and
acquisition of Properties;

 

(iii) the actual cost of goods and materials used by the Company and obtained
from entities not Affiliated with the Advisor, other than Acquisition Expenses;

 

(iv) interest and other costs for borrowed money, including discounts, points
and other similar fees;

 

(v) taxes and assessments on income or Property and taxes as an expense of doing
business;

 

(vi) costs associated with insurance required or deemed necessary by the
Directors in connection with the business of the Company or by the Directors;

 

(vii) expenses of managing and operating Properties owned by the Company,
whether payable to an Affiliate of the Company or a non-Affiliated Person;

 

(viii) all expenses in connection with payments to the Directors and meetings of
the Directors and Stockholders;

 

(ix) expenses associated with listing or with the issuance and distribution of
shares of such Applicable Class, such as advertising expenses, taxes, legal and
accounting fees, and listing and registration fees;

 

(x) expenses connected with payments of Distributions in cash or otherwise made
or caused to be made by the Directors to the Stockholders;

 

(xi) expenses of organizing, revising, amending, converting, modifying, or
terminating the Company or the Articles of Incorporation;

 

(xii) expenses of maintaining communications with Stockholders, including the
cost of preparation, printing, and mailing annual reports and other Stockholder
reports, proxy statements and other reports required by governmental entities;

 

(xiii) expenses related to negotiating and servicing loans;

 



12 

 

 

(xiv) administrative service expenses (including personnel costs; provided,
however, that no reimbursement shall be made for costs of personnel to the
extent that such personnel perform services in transactions for which the
Advisor receives a separate fee; and

 

(xv) audit, accounting and legal fees.

 

(b) Expenses incurred by the Advisor on behalf of the Company and payable
pursuant to this Paragraph 10 shall be reimbursed no less often than monthly to
the Advisor. The Advisor shall prepare a statement documenting the expenses of
the Company during each quarter, and shall deliver such statement to the Company
within 45 days after the end of each quarter.

 

11. Limitation on Payments. Notwithstanding any other provision of this
Agreement, the Advisor shall not be entitled to receive, and the Company shall
not pay to the Advisor, any of its Affiliates or any third party, any amounts
that would result in the Company violating the Articles of Incorporation,
including, without limitation, the provisions of Section 6.4 (or any successor
provision) to the Articles of Incorporation. If the Advisor or any of its
Affiliates receive any payments that would cause any provision of the Articles
of Incorporation to be violated, and the receipt of such payment is not approved
in the manner, if any, provided in the Articles of Incorporation that would
result in such payment being permitted, then the Advisor or such Affiliate shall
promptly, upon request by the Company reimburse the Company the amount by which
the aggregate amount received by the Advisor or its Affiliates exceed the
amounts permitted by the Articles of Incorporation.

 

12. Other Services. Should the Directors request that the Advisor or any
director, officer or employee thereof render services for the Company other than
set forth in Section 3, such services shall be separately compensated at such
rates and in such amounts as are agreed by the Advisor and the Independent
Directors of the Company, subject to the limitations contained in the Articles
of Incorporation, and shall not be deemed to be services pursuant to the terms
of this Agreement.

 

13. Other Activities of the Advisor.

 

(a) Nothing herein contained shall prevent the Advisor from engaging in other
activities, including, without limitation, the rendering of advice to other
Persons (including other REITs) and the management of other programs advised,
sponsored or organized by the Advisor or its Affiliates; nor shall this
Agreement limit or restrict the right of any director, officer, employee, or
stockholder of the Advisor or its Affiliates to engage in any other business or
to render services of any kind to any other partnership, corporation, firm,
individual, trust or association. The Advisor may, with respect to any
investment in which the Company is a participant, also render advice and service
to each and every other participant therein. The Advisor shall report to the
Directors the existence of any condition or circumstance, existing or
anticipated, of which it has knowledge, which creates or could create a conflict
of interest between the Advisor’s obligations to the Company and its obligations
to or its interest in any other partnership, corporation, firm, individual,
trust or association. The Advisor or its Affiliates shall disclose to the
Directors knowledge of such condition or circumstance in accordance with Section
13(d) hereof. If the Sponsor, Advisor, Director or Affiliates thereof have
sponsored other investment programs with similar investment objectives which
have investment funds available at the same time as the Company, it shall be the
duty of the Directors (including the Independent Directors) to adopt the
methods, if any, set forth in the Prospectus and the Offering Memorandum or
another reasonable method by which properties are to be allocated to the
competing investment entities and to use their best efforts to apply such method
fairly to the Company.

 



13 

 

 

(b) The Advisor shall be required to use its best efforts to present a
continuing and suitable investment program to the Company which is consistent
with the investment policies and objectives of the Company, but neither the
Advisor nor any Affiliate of the Advisor shall be obligated generally to present
any particular investment opportunity to the Company even if the opportunity is
of character which, if presented to the Company, could be taken by the Company.

 

(c) In the event that the Advisor or its Affiliates is presented with a
potential investment which might be made by the Company and by another
investment entity which the Advisor or its Affiliates advises or manages, the
Advisor and its Affiliates shall consider the investment portfolio of each
entity, cash flow of each entity, the effect of the acquisition on the
diversification of each entity’s portfolio, rental payments during any renewal
period, the estimated income tax effects of the purchase on each entity, the
policies of each entity relating to leverage, the funds of each entity available
for investment and the length of time such funds have been available for
investment. In the event that an investment opportunity becomes available which
is suitable for both the Company and a public or private entity which the
Advisor or its Affiliates are Affiliated, then the entity which has had the
longest period of time elapse since it was offered an investment opportunity
will first be offered the investment opportunity. For purposes of this conflict
resolution procedure, an investment opportunity will be considered “offered” to
the Company when an opportunity is presented to the Board of Directors for its
consideration.

 

(d) The Advisor shall inform the conflicts committee of the Company’s Board of
Directors each quarter of the investments that have been purchased by other Rich
Uncles-sponsored programs and Rich Uncles-advised investors for whom the Advisor
or one of its Affiliates serves as an advisor so that the conflicts committee
can evaluate whether the Company is receiving its fair share of opportunities.

 

14. Relationship of Advisor and Company. The Company and the Advisor are not
partners or joint venturers with each other, and nothing in this Agreement shall
be construed to make them such partners or joint venturers or impose any
liability as such on either of them.

 

15. Term; Termination of Agreement. This Agreement shall continue in force for
one year from the date of this Agreement, subject to an unlimited number of
successive one-year renewals upon mutual consent of the parties. It is the duty
of the Directors to evaluate the performance of the Advisor annually before
renewing the Agreement, and such renewal shall have a term of no more than one
year.

 

16. Termination by Either Party. This Agreement shall be terminable by a
majority of the Independent Directors, or the Advisor, in either case on 60
days’ written notice and with or without Cause; provided, however, that if this
Agreement is terminated by the Independent Directors without Cause or by the
Advisor at a time when no Cause for termination exists, then the Advisor shall
be entitled to the value of its Liquidation Fee as provided under Paragraph 9(h)
above determined based on the NAV Per Share at the date of termination. In the
event of the termination of this Agreement, the Advisor will cooperate with the
Company and take all reasonable steps requested to assist the Directors in
making an orderly transition of the advisory function.

 



14 

 

 

17. Assignment to an Affiliate. This Agreement may be assigned by the Advisor to
an Affiliate with the approval of a majority of the Directors (including a
majority of the Independent Directors). The Advisor may assign any rights to
receive fees or other payments under this Agreement without obtaining the
approval of the Directors. This Agreement shall not be assigned by the Company
without the consent of the Advisor, except in the case of an assignment by the
Company to a corporation or other organization which is a successor to all of
the assets, rights and obligations of the Company, in which case such successor
organization shall be bound hereunder and by the terms of said assignment in the
same manner as the Company is bound by this Agreement.

 

18. Subcontracts with Affiliates. The Advisor may subcontract with an Affiliate
for a portion of the services and duties to be performed under this Agreement
without obtaining the approval of the Directors to the extent such services or
duties are primarily administrative in nature. The Advisor may further
subcontract any rights to receive fees or other payments for such services or
duties under this Agreement without obtaining the approval of the Directors.

 

19. Payments to and Duties of Advisor Upon Termination.

 

(a) After the Termination Date, the Advisor shall not be entitled to
compensation for further services hereunder except it shall be entitled to
receive from the Company within 30 days after the effective date of such
termination all unpaid reimbursements of expenses and all earned but unpaid fees
payable to the Advisor prior to termination of this Agreement, exclusive of
disputed items arising out of possible unauthorized transactions.

 

(b) The Advisor shall be entitled to receive all accrued but unpaid compensation
and expense reimbursements in cash within 30 days of the Termination Date.

 

(c) The Advisor shall promptly upon termination:

 

(i) pay over to the Company all money collected and held for the account of the
Company pursuant to this Agreement, after deducting any accrued compensation and
reimbursement for its expenses to which it is then entitled;

 

(ii) deliver to the Directors a full accounting, including a statement showing
all payments collected by it and a statement of all money held by it, covering
the period following the date of the last accounting furnished to the Directors;

 

(iii) deliver to the Directors all assets, including Properties, and documents
of the Company then in the custody of the Advisor; and

 

(iv) cooperate with the Company to provide an orderly management transition.

 



15 

 

 

20. Indemnification by the Company. The Company shall indemnify and hold
harmless the Advisor and its Affiliates, including their respective officers,
directors, partners and employees, from all liability, claims, damages or losses
arising in the performance of their duties hereunder, and related expenses,
including reasonable attorneys’ fees, to the extent such liability, claims,
damages or losses and related expenses are not fully reimbursed by insurance,
subject to any limitations imposed by the laws of the State of Maryland or the
Articles of Incorporation of the Company. Notwithstanding the foregoing, the
Advisor shall not be entitled to indemnification or be held harmless pursuant to
this Paragraph 20 for any activity for which the Advisor shall be required to
indemnify or hold harmless the Company pursuant to Paragraph 21. Any
indemnification of the Advisor may be made only out of the net assets of the
Company and not from Stockholders.

 

21. Indemnification by Advisor. The Advisor shall indemnify and hold harmless
the Company from contract or other liability, claims, damages, taxes or losses
and related expenses including attorneys’ fees, to the extent that such
liability, claims, damages, taxes or losses and related expenses are not fully
reimbursed by insurance and are incurred by reason of the Advisor’s bad faith,
fraud, misconduct, or gross negligence, but the Advisor shall not be held
responsible for any action of the Board of Directors in following or declining
to follow any advice or recommendation given by the Advisor.

 

22. Notices. Any notice, report or other communication required or permitted to
be given hereunder shall be in writing unless some other method of giving such
notice, report or other communication is required by the Articles of
Incorporation, the Bylaws, or accepted by the party to whom it is given, and
shall be given by being delivered by hand or by overnight mail or other
overnight delivery service to the addresses set forth herein:

 

To the Directors and to the Company:

RW Holdings NNN REIT, Inc. 

3080 Bristol Street, Suite 550 

Costa Mesa, CA 92626 

Attn: Jean Ho

    To the Advisor:

Rich Uncles NNN REIT Operator, LLC 

3080 Bristol Street, Suite 550 

Costa Mesa, CA 92626 

Attn: Harold Hofer

 

Either party may at any time give notice in writing to the other party of a
change in its address for the purposes of this Paragraph 22.

 

23. Modification. This Agreement shall not be changed, modified, terminated, or
discharged, in whole or in part, except by an instrument in writing signed by
both parties hereto, or their respective successors or assignees.

 

24. Severability. The provisions of this Agreement are independent of and
severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.

 



16 

 

 

25. Construction. The provisions of this Agreement shall be interpreted,
construed and enforced in all respects in accordance with the laws of the State
of Maryland applicable to contracts to be made and performed entirely in said
state.

 

26. Entire Agreement. This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof. The Prior Agreement is hereby amended
and restated its entirety as set forth herein. All provisions of, rights granted
and covenants made in the Prior Agreement are hereby waived, released and
superseded in their entirety and shall have no further force and effect.

 

27. Indulgences, Not Waivers. Neither the failure nor any delay on the part of a
party to exercise any right, remedy, power or privilege under this Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, power or privilege preclude any other or further exercise of
the same or of any other right, remedy, power or privilege, nor shall any waiver
of any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence. No waiver shall be effective unless it is in writing and
is signed by the party asserted to have granted such waiver.

 

28. Gender. Words used herein regardless of the number and gender specifically
used, shall be deemed and construed to include any other number, singular or
plural, and any other gender, masculine, feminine or neuter, as the context
requires.

 

29. Headings Not to Affect Interpretation. The headings of paragraphs and
subparagraphs contained in this Agreement are for convenience only and they
neither form a part of this Agreement nor are they to be used in the
construction or interpretation hereof.

 

30. Execution in Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
one or more counterparts hereof, individually or taken together, shall bear the
signatures of all of the parties reflected hereon as the signatories.

 

[Remainder of Page Intentionally Left Blank]

 

17 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

 

  RW Holdings NNN REIT, Inc.       By: /s/ Jean Ho  

Name:

Title:

Jean Ho

Chief Financial Officer

        Rich Uncles NNN REIT Operator, LLC         By: /s/ Harold Hofer  

Name: 

Title:

Harold Hofer

Manager

        Rich Uncles, LLC         By: /s/ Harold Hofer  

Name:

Title:

Harold Hofer

Manager

 



[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED ADVISORY AGREEMENT]



 



 

